

Freeport-McMoRan Copper & Gold Inc.


December 19, 2013


Richard C. Adkerson
Freeport-McMoRan Copper & Gold Inc.
333 North Central Avenue
Pheonix, Arizona 85004




Dear Richard:
This letter sets forth our mutual agreement regarding the terms of your ongoing
employment with Freeport-McMoRan Copper & Gold Inc. (the “Company”) effective as
of the date hereof.


From and after the date hereof, you shall be employed by the Company as an
employee “at will,” providing services as an executive officer of the Company
(initially as Chief Executive Officer of the Company), with such duties and
responsibilities commensurate with your position as may be assigned to you from
time to time. While employed by the Company you will devote significant business
time to the Company and will not engage in or be employed by any other business,
except as would have been permitted under Section 3 of your Employment Agreement
(as defined below). While employed by the Company you will be eligible to
receive compensation as the Compensation Committee of the Board of Directors of
the Company may determine from time to time and will be eligible to participate
in the Company’s savings, welfare benefit and fringe benefit plans and equity
arrangements (other than any plans or arrangements that provide for severance or
termination benefits), in each case, as in effect from time to time. For
purposes of the stock options to acquire Company common stock and restricted
stock units in respect of Company common stock granted to you prior to the date
hereof that are outstanding and unvested as of the date hereof, notwithstanding
anything to the contrary contained in an award agreement governing any such
outstanding award, the Company hereby acknowledges and agrees that (i) with
respect to any stock option awards, (A) such awards shall be fully vested as of
the date hereof and (B) you shall have until the expiration date of each such
award (without regard to any service requirement) to exercise such award; (ii)
with respect to any time-based restricted stock unit award, you shall be fully
vested in such award as of the date hereof but such award shall not be
distributed to you until such time as it otherwise would have been distributed
without regard to the accelerated vesting hereunder; and (iii) with respect to
any performance-based vesting awards, you shall be considered to have satisfied
the service requirements of each such award but, notwithstanding anything to the
contrary, the vesting of any such awards shall continue to be contingent upon
the achievement of all performance conditions set forth in the award agreement
as if you were an active employee.
With regard to any future equity award, unless specifically waived in such award
by you with specific reference to this letter, notwithstanding the term thereof,
any separation from service (within the meaning of Treasury Regulation
1.409A-1(h)), other than due to your death or a

    
1



--------------------------------------------------------------------------------



termination by the Company for “cause” (as defined in the Employment Agreement),
shall be treated as a “retirement” no matter who has initiated the separation or
the basis therefor.
As an employee “at will”, the Amended and Restated Employment Agreement between
the Company and you dated as of December 2, 2008, as amended (the “Employment
Agreement”) shall terminate immediately without any obligations to you and be of
no further force and effect, except with respect to Article VI (Nondisclosure,
Noncompetition and Proprietary Rights; Article II, Section 6 (Indemnification)
and Section 14 (409A), which provisions shall survive, be deemed incorporated
herein, and remain in effect while you are employed by the Company and
thereafter for the periods applicable under the Employment Agreement as if set
forth herein in their entirety, with references to “Executive” to refer to you,
references to the “Employment Term” to refer to the period of your employment
with the Company, references to “Termination Date” to refer to the date of your
termination of employment for any reason and any other defined terms to have the
meaning necessary to give effect to the common sense meaning of the applicable
provision. If you are a director of the Company or any of its affiliates and
your employment is terminated for any reason other than death, you will, if
requested by the Company, immediately resign as a director of the Company and
its affiliates, and if such resignation is not received within 20 business days
after you received written notice from the Company requesting the resignations,
the Company, to the extent it would not be a violation of Internal Revenue Code
Section 409A, may delay payment or delivery of any amounts or benefits otherwise
due to you until receipt of your resignations.


In consideration for the foregoing, effective as of the date hereof, you shall
be granted a restricted stock unit award in respect of one million shares of
Company common stock, pursuant to the terms of the Restricted Stock Unit
Agreement under the Amended and Restated 2006 Stock Incentive Plan attached
hereto as Exhibit A (the “Award Agreement”). Consistent with Section 10 of the
Award Agreement, you shall be solely liable for all applicable withholding and
payroll taxes, which you shall remit to the Company for payment to the
applicable tax authority on your behalf promptly after the Company notifies you
of any such obligation.
This letter constitutes the entire understanding and agreement between you and
the Company with respect to your continued employment with the Company and all
other matters addressed herein and supersedes and replaces your Employment
Agreement (other than the provisions that are expressly incorporated herein).
Other than this letter, there are no other agreements, conditions, or
representations, oral or written, express or implied, with regard to the matters
addressed herein.
This letter shall be binding upon and enforceable by the Company’s successors
and assigns, whether by operation of law or otherwise, and shall inure to the
benefit of and be enforceable by your legal representatives, executors, heirs
and successors. This letter may be amended only in writing, signed by the
parties hereto.
Any dispute arising under this letter will be governed by the law of the State
of Delaware, without reference to the choice of law rules that would cause the
application of the law of any other jurisdiction. If any term or provision of
this letter, or the application thereof to any person or circumstances, will to
any extent be invalid or unenforceable, the remainder of this letter, or the
application of such terms to persons or circumstances other than those as to
which it is invalid

2



--------------------------------------------------------------------------------



or unenforceable, will not be affected thereby, and each term of this letter
will be valid and enforceable to the fullest extent permitted by law.    
This letter may be executed in separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





3



--------------------------------------------------------------------------------





Please sign below to indicate your acknowledgment and acceptance of the terms of
this letter, after which this letter shall become effective as of the date first
set forth above.


Freeport-McMoRan Copper & Gold Inc.



                        By: /s/ H. Devon Graham, Jr.     
                        Name: H. Devon Graham, Jr.
Title:    Director and Chairman of the Compensation
Committee of the Board of Directors    


Agreed to and acknowledged
as of the 19th day of December, 2013:


/s/ Richard C. Adkerson
Richard C. Adkerson








--------------------------------------------------------------------------------



EXHIBIT A
[RSU Award Agreement]




    



A-1



--------------------------------------------------------------------------------





EXHIBIT A

FREEPORT-McMoRan COPPER & GOLD INC.


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE AMENDED AND RESTATED
2006 STOCK INCENTIVE PLAN


This Restricted Stock Unit Agreement (this “Agreement”), dated as of December
19, 2013 (the “Grant Date”), is by and between Freeport-McMoRan Copper & Gold
Inc., a Delaware corporation (the “Company”), and Richard C. Adkerson (the
“Executive”).
1.     (a)    The Executive and the Company have entered into a Letter Agreement
effective as of December 19, 2013 (the “Letter Agreement”). As set forth in the
Letter Agreement, and pursuant to the Freeport-McMoRan Copper & Gold Inc.
Amended and Restated 2006 Stock Incentive Plan (the “Plan”), the Executive is
hereby granted 1,000,000 restricted stock units (“Restricted Stock Units” or
“RSUs”) effective on the Grant Date on the terms and conditions set forth in
this Agreement and in the Plan.
(b)    Defined terms not otherwise defined herein shall have the meanings set
forth in Section 2 of the Plan.
(c)    Subject to the terms, conditions, and restrictions set forth in the Plan
and herein, each RSU granted hereunder represents the right to receive from the
Company, on the delivery date as provided in Section 2 below (the “Delivery
Date”), one share (a “Share”) of common stock of the Company (“Common Stock”),
free of any restrictions, all amounts notionally credited to the Executive’s
Dividend Equivalent Account (as defined in Section 4 of this Agreement) with
respect to such RSU, and all securities and property comprising all Property
Distributions (as defined in Section 4 of this Agreement) deposited in such
Dividend Equivalent Account with respect to such RSU.
(d)    On the Delivery Date for any RSUs granted hereunder, the Executive shall
receive from the Company the number of Shares to which such RSUs relate, free of
any restrictions, a cash payment for all amounts notionally credited to the
Executive’s Dividend Equivalent Account with respect to such RSUs, and all
securities and property comprising all Property Distributions deposited in such
Dividend Equivalent Account with respect to such RSUs.
2.    The RSUs (and the amounts credited to and Property Distributions deposited
in the Executive’s Dividend Equivalent Account with respect to such RSUs) shall
be fully vested at all times and shall be delivered to the Executive upon his
separation from service (within the meaning of Treasury Regulation 1.409A-1(h))
for any reason whatsoever and whether initiated by the Company or the Executive
or as a result of his death, provided that, if the Executive is a “specified
employee” within the meaning of Treasure Regulation 1.409A-1(i) and the
separation from service is other than as a result of the Executive’s death,
delivery shall be delayed until six (6) months and one (1) day after his
separation from service.
3.    Except as provided in Section 4 of this Agreement, an RSU shall not
entitle the Executive to any incidents of ownership (including, without
limitation, dividend and voting



1



--------------------------------------------------------------------------------



rights) in any Share until the Executive shall be issued the Share to which such
RSU relates nor in any securities or property comprising any Property
Distribution deposited in a Dividend Equivalent Account related to such RSU
until such date.
4.    From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Executive shall be credited, as of the
payment date therefor, with (i) the amount of any cash dividends and (ii) the
amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Executive would have been entitled had
the Executive been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”). All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Executive with respect to all RSUs
granted hereunder with the same Delivery Date. All credits to a Dividend
Equivalent Account for the Executive shall be notionally increased by the
Account Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until paid in accordance with the provisions of this
Agreement. The “Account Rate” shall be the prime commercial lending rate
announced from time to time by JPMorgan Chase Bank, N.A. or by another major
national bank headquartered in New York, New York designated by the Committee.
The Committee may, in its discretion, deposit in the Executive’s Dividend
Equivalent Account the securities or property comprising any Property
Distribution in lieu of crediting such Dividend Equivalent Account with the Fair
Market Value thereof.
5.    Section 14 (with regard to Internal Revenue Code Section 409A) of the
Amended and Restated Executive Employment Agreement dated December 2, 2008, as
amended (the “Employment Agreement”), between Executive and the Company shall be
deemed to be part of this Agreement as if fully set forth herein and without
regard to the termination of such Employment Agreement.
6.    The RSUs granted hereunder, any amounts notionally credited in the
Executive’s Dividend Equivalent Accounts, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
are not transferable by the Executive otherwise than by will or by the laws of
descent and distribution.
7.    This grant shall not be subject to the terms of the Company’s Compensation
Recovery Policy (the “Policy”), as such Policy may be amended from time to time
or any other “clawbacks.”
8.    All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to 333 North
Central Avenue, Phoenix, Arizona 85004, addressed to the attention of the
Secretary; and, if to the Executive, shall be delivered personally or mailed to
the Executive at the address on file with the Company. Such addresses may be
changed at any time by notice from one party to the other.
9.    This Agreement is subject to the provisions of the Plan. The Plan may at
any time be amended by the Board, except that any such amendment of the Plan
that would materially impair the rights of the Executive hereunder may not be
made without the Executive’s consent. The Committee may amend this Agreement at
any time in any manner that is not inconsistent

2



--------------------------------------------------------------------------------



with the terms of the Plan and that will not result in the application of
Section 409A(a)(1) of the Code. Notwithstanding the foregoing, no such amendment
may materially impair the rights of the Executive hereunder without the
Executive’s consent. Except as set forth above, any applicable determinations,
orders, resolutions or other actions of the Committee shall be final, conclusive
and binding on the Company and the Executive.
10.    The Executive is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the vesting of any RSU granted
hereunder or the payment of any securities, cash, or property hereunder, in
accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.
11.    Nothing in this Agreement shall confer upon the Executive any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Executive’s employment relationship with the Company or any of its
Subsidiaries at any time.
12.    As used in this Agreement, the following term shall have the meaning set
forth below.
(a)    “Fair Market Value” shall, with respect to a share of Common Stock, a
Subsidiary security, or any other security, have the meaning set forth in the
Freeport-McMoRan Copper & Gold Inc. Policies of the Committee applicable to the
Plan, and, with respect to any other property, mean the value thereof determined
by the board of directors of the Company in connection with declaring the
dividend or distribution thereof.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month, and year first above written.


FREEPORT-McMoRan COPPER & GOLD INC.




By:     /s/ H. Devon Graham, Jr.
H. Devon Graham, Jr.
Director and Chairman of the
Compensation Committee of the
Board of Directors




/s/ Richard C. Adkerson
Richard C. Adkerson



3

